Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


In reply to the Non-Final Office Action mailed on 4/1/2022 the Applicant has filed a response on 6/30/2022 amending claims 1-2, 4, 7, 9-13, 17 and 22. No claim has been added or cancelled. Claims 1-22 are pending in this application.

Previous claim objections are withdrawn in view of Applicant’s amendments filed on 6/30/2022.

Previous rejections under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments filed on 6/30/2022.

Claim Objections

Claim 11 is objected to because of the following informalities:  The claim recites the limitation “the step of automatically selecting the group of apparatuses” in line 2, which appears to be “the step of  selecting the group of apparatuses”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the one or more controls" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 2-12 and 22, these claims are rejected based on their dependency on claim 1.

In addition, claim 22 recites the limitation “the step to remotely and manually operating one of the apparatuses” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the connection" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 14-21, these claims are rejected based on their dependency on claim 13.

Appropriate corrections are required. The claims will be interpreted as best understood.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna et al. (US 2012/0284672), in view of Schmirler et al. (US 2018/0130260).

Regarding claim 1, as best understood, Madonna discloses a computer-implemented method to remotely operate one or more apparatuses (see Figs. 4-5 and 11; para[0015]-para[0017]; para[0086]; “while it is discussed… that the devices controlled via the virtual room-based user interface are located within a room of a home or other structure, such as a great room or kitchen, it should be understood that the techniques may be used with a variety of other types of rooms found in different types of structures”; “the virtual room may correspond to (or correspond to a portion of) a conference room, aboard room, a show room, a class room, a restaurant or bar dining room, a factory floor, a warehouse space, etc.”), the method comprising:
selecting a group of  , each of the apparatuses of the group being operatively related to another of the apparatuses of the group (para [0017]; para[0035]; para[0038]; para[0046]; para[0056]-para[0062]; para[0064]; para[0075]; see Figs. 4, 6-11; “Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room”; e.g. “a user may select, e.g., touch or click on, the substantially photo-realistic visual depiction of a lamp 640 and a chandelier 662” and “a user may select a device other than a light fixture in the physical room to activate and/or control by selecting, e.g., touching or clicking on, the substantially photo-realistic visual depiction of the device within the virtual room”; in addition, “different virtual rooms may be selected for display in the main portion 610 of the screen”, each including groups of apparatuses; note that, based on the broadest reasonable interpretation of the claimed limitations, e.g., apparatuses in a same room are operatively related to each other simply by being ad operating in the same room);
dynamically and operatively associating a control to at least one of the apparatuses of the group of apparatuses (para[0015]-para[0017];  para[0040]-para[0041]; para[0046]; para[0053]; para[0054]-para[0059]; para[0064]-para[0066]; para[0071]-para[0076]; para[0085]-para[0089]; see Figs. 6-11; “Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room”; “The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room”; “programmable multimedia controller 400 may receive user-input via one or more control units 450, for example, wall-mounted control units, table-top control units, hand-held portable control units, and the like, that include a display screen”; e.g., “the novel virtual room-based user interface is displayed on the screen of a control unit 450, mobile device 460, front panel display 465 or other device that has a touch screen, and the user makes selections therein by touching selected portions of the interface with their finger, a stylus, or similar implement”; see in Fig. 6  an example of the virtual room-based user interface 600 displaying controls corresponding to each of the apparatuses of the group of apparatuses in the physical room and represented in the virtual room, which is clearly provided by associating a control to each of the apparatuses of the group of apparatuses; “The example virtual room-based user interface 600 may include a main portion 610 that provides a virtual room for controlling devices within a corresponding physical room”; “The example virtual room-based user interface 600 may further include a menu portion 620, configured to display selectable menu tabs corresponding to different types of functionality, and a function specific portion 630, configured to display options specific to a selected menu tab”; moreover, “different virtual rooms may be selected for display in the main portion 610 of the screen”, and “In response to selection,… of a different room, the main portion 610 of the virtual room-based user interface may be updated to display the corresponding different virtual room”, in this way, control is dynamically and operatively associated to at least one of the apparatuses of the group of apparatuses, according to corresponding rooms); 
remotely controlling each of the associated apparatuses using the one or more controls associated to each of the associated apparatuses (para[0015]-para[0017]; para[0035]-para[0046]; para[0054]-para[0060]; para[0087]-para[0089]; see Figs. 4-11; “The term "programmable multimedia controller" should be interpreted broadly as a device capable of controlling, switching data between, and/or otherwise interoperating with a variety of electrical and electronic devices, such as audio, video, telephony, data, security, motor-operated, relay-operated, heating, ventilation, and air conditioning (HVAC), energy management and/or other types of devices”; “The programmable multimedia controller 400 may receive user-input via one or more control units…, that include a display screen”; “Such a programmable multimedia control 400 or other platform may support a novel virtual room-based user interface”, which “includes a plurality of virtual room interface environments”, each corresponding “to a different physical room (or portion of a physical room) in a home or other structure)”; “Each virtual room may include a substantially photo-realistic depiction of the boundaries of the physical room (or portion of the physical room), for example, of the walls, ceiling, floor, etc. that define the room; may show at least a portion of furnishings present in the physical room …; and may show devices, for example, light fixtures, under control (either directly or indirectly) of the programmable multimedia controller that are present within the physical room (or portion of the physical room)”; “Substantially photo-realistic depictions of devices under control are preferably shown at locations within the virtual room corresponding to the device's actual locations within the physical room” and “a variety of… techniques for creation of the substantially photo-realistic depictions of the room and the devices are expressly contemplated”; “For example, the substantially photo-realistic depictions may be rendered from full-motion video, rather than still photographs”, and “may comprise at least some live full-motion video of the physical room (or portion thereof) of the home or other structure, for example, captured live by one or more cameras coupled to the CCTV control system 470”; “Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures” in the corresponding physical room; “The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room”, and “In such manner, a virtual room may be continuously updated to show a substantially photo-realistic depiction of at least a portion of the corresponding physical room, such that what a user views within the virtual room will mirror, or at least resemble, their experience within the corresponding physical room at a given time”, thus, remotely controlling the apparatuses associated with the one or more controls provided in the interface by this; “The example virtual room-based user interface 600… provides a virtual room for controlling devices within a corresponding physical room”; For example, as shown in Fig. 7, “a user may select, e.g., touch or click on, the substantially photo-realistic visual depiction of a lamp 640 and a chandelier 662” and “In response thereto, the programmable multimedia controller 400 may send control commands to one or more electronic lighting controllers 490 to cause such controllers to activate relays wired inline with the electrical feed to the lamp 640 and the chandelier 662”).
	However, Madonna does not appear to expressly disclose remotely operating one or more apparatuses of a production line, and selecting a group of  apparatuses of the production line, each of the apparatuses of the group being operatively related to another of the apparatuses of the group.
Schmirler discloses remotely operating one or more apparatuses of a production line, and selecting a group of  apparatuses of the production line, each of the apparatuses of the group being operatively related to another of the apparatuses of the group (Abstract; para[0044]-para[0047]; para[0049]-para[0054]; para[0056]-para[0057]; para[0073]; para[0098]; para[0103]; para[0115]; para[0144]; see Figs. 1-3, 5, 8-12 and 16; “one or more embodiments of the present disclosure provide a system that generates and delivers augmented reality (AR) or virtual reality (VR) presentations (referred to collectively herein as “VR/AR presentations”) to a user via a wearable computer or other client device”; “VR/AR presentations generated by the system can comprise three-dimensional (3D) holographic views of a plant facility or a location within a plant facility (e.g., a work area, a production line, etc.)”; see e.g. in Fig. 5, “One or more plant models 524 stored on the presentation system 302 can define three-dimensional views of areas within an industrial facility (e.g., production lines or work areas), and presentation system 302 can generate three-dimensional virtual or augmented reality presentations of the areas—including machines, control cabinets, conveyors, industrial devices, etc.—based on the plant models 524”; “rendering component 308 can be configured to display a minimal amount of information about the cabinet 1102 (or other machine or industrial device)…, and display additional information about the cabinet in response to a user gesture or verbal command indicating a request for more detailed data”; “Basic information may include, for example, a name of the machine or production line associated with the cabinet 1102, a current operating mode of the machine or line, production statistics such as a current product count or accumulated downtime duration, current or historical fault information, or other such data”; “asset information icons 810 can be selected using similar gesture… used to select operator information icons 804” which “can cause rendering component 308 to render an information window on or near the asset corresponding to the icon 810”; “In the case of control cabinets, rendered information can include, but is not limited to, a name of the cabinet, a machine or industrial process controlled by the control cabinet, identification of devices mounted within the cabinet (e.g., industrial controllers, I/O modules, motor drives, contactors, etc.), statuses of devices mounted within the cabinet, or other such information”; “In the case of machines, information that can be rendered in response to selection of asset information icon 810b can include, but is not limited to, a current operating mode of the machine (e.g. automatic, manual, semi-manual, etc.), a fault status for the machine, an operating speed or production rate, a total number of logged work hours (or work hours since a most recent maintenance activity), a date on which maintenance was most recently performed on the machine, information regarding maintenance actions performed on the machine, or other such information”; e.g. “the user can perform a gesture… recognizable by the wearable appliance 206 indicating that the user has selected the industrial controller 1204 (or its associated machine) as a target for a control instruction”; “commands can include, for example, machine start/stop commands, switch setting adjustments, setpoint adjustments, alarm reset commands”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Madonna’s invention, with the teachings in Schmirler’s invention, to have remotely operating one or more apparatuses of a production line, and selecting a group of  apparatuses of the production line, each of the apparatuses of the group being operatively related to another of the apparatuses of the group, for the advantage of more efficiently reducing delay in correction of issues in a plant facility (e.g., a work area, a production line, etc.), which would otherwise result in lost revenue and scheduling problems (para[0049]-para[0050]).

Regarding claim 2, as best understood, Madonna and Schmirler disclose all the claim limitations as applied above (see claim 1). In addition, Madonna discloses the selection of the group of apparatuses triggering the association of the control[[s]] to each of the apparatuses of the selected group of apparatuses (para[0064]-para[0066]; para[0071]; e.g. since “different virtual rooms may be selected for display in the main portion 610 of the screen”, and “In response to selection,… of a different room, the main portion 610 of the virtual room-based user interface may be updated to display the corresponding different virtual room”, in this way, selection of the virtual room with its corresponding group of apparatuses triggers the association of the control to each of the apparatuses of the group of apparatuses, according to the selected virtual room; see Figs. 6-10).

Regarding claim 3, as best understood, Madonna and Schmirler disclose all the claim limitations as applied above (see claim 1). In addition, Madonna discloses displaying at least one video feed of the group of apparatuses (para[0015]-para[0017]; para[0046]; para[0055]; para[0057]; para[0088]; see Fig. 6; “the novel virtual room-based user interface is displayed on the screen of a control unit 450, mobile device 460, front panel display 465 or other device that has a touch screen”; “a variety of… techniques for creation of the substantially photo-realistic depictions of the room and the devices are expressly contemplated”; “For example, the substantially photo-realistic depictions may be rendered from full-motion video, rather than still photographs”, and “may comprise at least some live full-motion video of the physical room (or portion thereof) of the home or other structure, for example, captured live by one or more cameras coupled to the CCTV control system 470” for display in the screen of the virtual room-based user interface).

Regarding claim 4, as best understood, Madonna and Schmirler disclose all the claim limitations as applied above (see claim 3). In addition, Madonna discloses the selection of [[a]] the group of apparatuses comprising selecting the video feed (para[0015]-para[0017]; para[0055]; para[0057]; para[0064]-para[0066]; para[0071]; para[0088];  “different virtual rooms may be selected for display in the main portion 610 of the screen”, and “In response to selection,… of a different room, the main portion 610 of the virtual room-based user interface may be updated to display the corresponding different virtual room”; in this way, the virtual room with its corresponding group of apparatuses is selected and comprises selecting “at least some live full-motion video of the physical room (or portion thereof) of the home or other structure, for example, captured live by one or more cameras coupled to the CCTV control system 470” for display in the screen of the virtual room-based user interface).

Regarding claim 5, as best understood, Madonna and Schmirler disclose all the claim limitations as applied above (see claim 4). In addition, Madonna discloses adding a graphical overlay to the selected video feed (para[0015]-para[0017]; para[0055]; para[0057]; para[0064]; para[0088]; see e.g. in Figs. 6-8A and 9-10 portion 620 including graphical overlay including “selectable menu tabs corresponding to different types of functionality” corresponding to the apparatuses).

Regarding claim 6, as best understood, Madonna and Schmirler disclose all the claim limitations as applied above (see claim 5). In addition, Madonna discloses the graphical overlay being boundaries of the group of apparatuses (para[0015]-para[0017]; para[0054]-para[0055]; para[0057]-para[0058]; para[0064]-para[0065]; para[0088]; see  Figs. 6-8A and 9-10; “selectable menu tabs corresponding to different types of functionality” in portion 620 correspond to the apparatuses; based on the broadest reasonable interpretation of the claimed limitations, when, e.g., Zones Tab 690 is selected and a specific room is selected and displayed, it is denoting the boundaries for the group of apparatuses in that room that would be selectable and controllable).

Regarding claim 7, as best understood, Madonna and Schmirler disclose all the claim limitations as applied above (see claim 5). In addition, Madonna discloses the graphical overlay comprising identification of the control associated to each of the apparatuses of the selected group of apparatuses (para[0015]-para[0017]; para[0055]; para[0057]; para[0064]; para[0088]; see e.g. in Figs. 6-8A and 9-10 graphical overlay including “selectable menu tabs corresponding to different types of functionality” corresponding to the apparatuses, with corresponding visual identification of the control associated to at least one of the apparatuses of the selected group/room, based on the broadest reasonable interpretation of the claimed limitations).

Regarding claim 8, as best understood, Madonna and Schmirler disclose all the claim limitations as applied above (see claim 5). In addition, Madonna discloses the graphical overlay comprising a visual identification of each of the apparatuses displayed in the video feed (para[0015]-para[0017]; para[0055]; para[0057]; para[0064]; para[0088]; see e.g. in Figs. 6-8A and 9-10 graphical overlay including “selectable menu tabs corresponding to different types of functionality” corresponding to the apparatuses, with corresponding visual identification of the apparatuses displayed in the video of the physical room, based on the broadest reasonable interpretation of the claimed limitations).

Regarding claim 9, as best understood, Madonna and Schmirler disclose all the claim limitations as applied above (see claim 8). In addition, Madonna discloses the visual identification of each of the apparatuses displayed in the video feed further comprising a direction of the flow of production, name tag or warning/error code associated with each of the apparatuses displayed in the video feed  para[0015]-para[0017]; para[0055]; para[0057]; para[0064]; para[0088]; see e.g. in Figs. 6-8A and 9-10 the graphical overlay including “selectable menu tabs corresponding to different types of functionality” corresponding to the apparatuses, with corresponding visual identification of the apparatuses displayed in the video of the physical room (claimed name tag associated with each of the a apparatuses displayed, based on the broadest reasonable interpretation of the claimed limitations)).

Regarding claim 10, as best understood, Madonna and Schmirler disclose all the claim limitations as applied above (see claim 1). In addition, Madonna discloses the step of remotely controlling [[of]] each of the associated apparatuses further comprising the control communicating with the associated apparatuses through a data network (see Figs. 4-5; para[0038]; para[0040]; para[0042]; para[0047]; para[0053]; para[0087]; para[0089]; e.g. “the programmable multimedia controller 400 may be coupled to, control, and otherwise interoperate with, one or more electronic lighting controllers 490”; “The one or more electronic lighting controllers 490 may be coupled to, for example, via wired or wireless links, a plurality of relays 492 and/or dimmer units 493 distributed throughout the home or other structure, and wired inline with the electrical feed to individual light fixtures located therein”; “devices located in multiple homes or other structures may be controlled via the virtual room-based user interface”; “each structure may include its own programmable multimedia controller 400 coupled to devices and intermediate controllers, for example, to electronic lighting controllers 490, motor operated device controllers 495, and the like”; “A network, for example, a wide area network (WAN) may interconnect the programmable multimedia controllers 400, and allow control commands to passed there between” to “allow a user operating a virtual room-based user interface in a first structure, to active, deactivate and/or adjust the operation of devices located in a second structure remote from the first structure”).

Regarding claim 11, as best understood, Madonna and Schmirler disclose all the claim limitations as applied above (see claim 1). In addition, Schmirler discloses the step of automatically selecting the group of apparatuses comprising selecting the apparatuses having an emergency and automatically associating the control[[s]] to at least one of the apparatuses of the selected group of apparatuses in response to the emergency Abstract; para[0044]; para[0046]-para[0047]; para[0049]-para[0054]; para[0056]; para[0057]; para[0112]; para[0144]-para[0145]; see Figs. 1-3 and 16; “Industrial controllers 118 typically execute respective control programs to facilitate monitoring and control of industrial devices 120 making up the controlled industrial systems”; “Industrial automation systems often include one or more human-machine interfaces (HMIs) 114 that allow plant personnel to view telemetry and status data associated with the automation systems, and to control some aspects of system operation”; “monitoring component of the VR/AR presentation system can identify a maintenance issue based on analysis of substantially real-time system data generated by the automation system”; “In response to detecting such a maintenance issue, the presentation system can deliver a notification to a wearable appliance or other client device associated with a qualified plant technician”; “To assist the selected user in locating the source of the detected problem, the VR/AR presentation system can superimpose graphics on the user's view of his or her environment that guide the user to the source of the issue”; “As the device interface component 314 collects and indexes operational and status data 1606 from industrial devices and systems on the plant floor, as described above, monitoring component 316 monitors selected data items of the plant data 610, and initiates delivery of a suitable workflow presentation 1602 in response to determining that one or more data items indicate a problem with an automation system or device that merits attention from one or more registered users”; “For example, based on current status and/or operational information for one or more of the industrial devices (e.g., operating parameters, KPIs, etc.), monitoring component 316 can detect when an industrial device or system has generated an alarm or fault, experienced a downtime condition, performed an out-of-sequence operation, or other such condition”; e.g. “if the user's current view encompasses a real or virtualized motor-driven conveyor and a motor drive that controls the motor, the presentation system may superimpose a current operating status of the motor drive (e.g., a current speed, a fault condition, an operating mode, etc.) near the image or view of the motor drive as perceived by the user”; “display screens can visualize present states of industrial systems or their associated devices using graphical representations of the processes that display metered or calculated values, employ color or position animations based on state, render alarm notifications, or employ other such techniques for presenting relevant data to the operator” ; “HMIs 114 can also be configured to allow operators to submit data to specified data tags or memory addresses of the industrial controllers 118, thereby providing a means for operators to issue commands to the controlled systems (e.g., cycle start commands, device actuation commands, etc.), to modify setpoint values, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Madonna’s invention, with the teachings in Schmirler’s invention, to have the step of automatically selecting the group of apparatuses comprising selecting the apparatuses having an emergency and automatically associating the control to  at least one of the apparatuses of the selected group of apparatuses in response to the emergency, for the advantage of reducing delay in correction of maintenance issues, which result in lost revenue and scheduling problems (para[0049]-para[0050]).

Regarding claim 12, as best understood, Madonna and Schmirler disclose all the claim limitations as applied above (see claim 11). In addition, Schmirler discloses automatically displaying at least one video feed of the group of apparatuses being the origin of the emergency (Abstract; para[0044]; para[0046]-para[0047]; para[0049]-para[0054]; para[0056]; para[0057]; para[0112]; para[0144]-para[0145]; see Figs. 1-3 and 16; “In response to detecting such a maintenance issue, the presentation system can deliver a notification to a wearable appliance or other client device associated with a qualified plant technician”; “To assist the selected user in locating the source of the detected problem, the VR/AR presentation system can superimpose graphics on the user's view of his or her environment that guide the user to the source of the issue”; “As the device interface component 314 collects and indexes operational and status data 1606 from industrial devices and systems on the plant floor, as described above, monitoring component 316 monitors selected data items of the plant data 610, and initiates delivery of a suitable workflow presentation 1602 in response to determining that one or more data items indicate a problem with an automation system or device that merits attention from one or more registered users”; “For example, based on current status and/or operational information for one or more of the industrial devices (e.g., operating parameters, KPIs, etc.), monitoring component 316 can detect when an industrial device or system has generated an alarm or fault, experienced a downtime condition, performed an out-of-sequence operation, or other such condition”; “monitoring component 316 can… detect an issue requiring notification based on analysis of video data 1412 received from one or more video capture devices 1414”; “if the user's current view encompasses a real or virtualized motor-driven conveyor and a motor drive that controls the motor, the presentation system may superimpose a current operating status of the motor drive (e.g., a current speed, a fault condition, an operating mode, etc.) near the image or view of the motor drive as perceived by the user”; “display screens can visualize present states of industrial systems or their associated devices using graphical representations of the processes that display metered or calculated values, employ color or position animations based on state, render alarm notifications, or employ other such techniques for presenting relevant data to the operator” ; “HMIs 114 can also be configured to allow operators to submit data to specified data tags or memory addresses of the industrial controllers 118, thereby providing a means for operators to issue commands to the controlled systems (e.g., cycle start commands, device actuation commands, etc.), to modify setpoint values, etc.”; “as a user is viewing an automation system, machine, or industrial device through a wearable computer (or as a substantially real-time video image rendered on the user's client device), the VR/AR presentation system can monitor… contextual information indicative of the user's relationship to the automation system”; “Based on the determined identity of the automation system currently being viewed by the user, the VR/AR presentation system can determine current status information for devices and/or machines that make up the automation system, or for a process being carried out by the automation system”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have automatically displaying at least one video feed of the group of apparatuses being the origin of the emergency, as also taught by Schmirler’s in the combination, for the advantage of visually helping in further reducing delay in correction of maintenance issues, which result in lost revenue and scheduling problems (para[0049]-para[0050]).

Regarding claim 13, as best understood, Madonna discloses a system to remotely control a plurality of apparatuses (see Figs. 4-5; para[0015]-para[0017]; para[0086]; “while it is discussed… that the devices controlled via the virtual room-based user interface are located within a room of a home or other structure, such as a great room or kitchen, it should be understood that the techniques may be used with a variety of other types of rooms found in different types of structures”; “the virtual room may correspond to (or correspond to a portion of) a conference room, aboard room, a show room, a class room, a restaurant or bar dining room, a factory floor, a warehouse space, etc.”), the system comprising: 
a user interface (para[0043]-para[0045]; para[0057];  see user interfaces in Figs. 4 and 6) configured to:
select a group of apparatuses, each of the apparatuses of the group being operatively related to another of of the group (para[0017]; para[0035]; para[0038]; para[0046]; para[0056]-para[0062]; para[0064]; para[0075]; see Figs. 4, 6-11; “Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room”; e.g. “a user may select, e.g., touch or click on, the substantially photo-realistic visual depiction of a lamp 640 and a chandelier 662” and “a user may select a device other than a light fixture in the physical room to activate and/or control by selecting, e.g., touching or clicking on, the substantially photo-realistic visual depiction of the device within the virtual room”; in addition, “different virtual rooms may be selected for display in the main portion 610 of the screen”, each including groups of apparatuses; note that, based on the broadest reasonable interpretation of the claimed limitations, e.g., apparatuses in a same room are operatively related to each other simply by being ad operating in the same room);
execute actions to control at least one of the [[an]] apparatuses of the selected group of apparatuses (para[0015]-para[0017]; para[0035]-para[0046]; para[0054]-para[0060]; para[0087]-para[0089]; see Figs. 4-11; “The term "programmable multimedia controller" should be interpreted broadly as a device capable of controlling, switching data between, and/or otherwise interoperating with a variety of electrical and electronic devices, such as audio, video, telephony, data, security, motor-operated, relay-operated, heating, ventilation, and air conditioning (HVAC), energy management and/or other types of devices”; “The programmable multimedia controller 400 may receive user-input via one or more control units…, that include a display screen”; “Such a programmable multimedia control 400 or other platform may support a novel virtual room-based user interface”, which “includes a plurality of virtual room interface environments”, each corresponding “to a different physical room (or portion of a physical room) in a home or other structure)”; “Each virtual room may include a substantially photo-realistic depiction of the boundaries of the physical room (or portion of the physical room), for example, of the walls, ceiling, floor, etc. that define the room; may show at least a portion of furnishings present in the physical room …; and may show devices, for example, light fixtures, under control (either directly or indirectly) of the programmable multimedia controller that are present within the physical room (or portion of the physical room)”; “Substantially photo-realistic depictions of devices under control are preferably shown at locations within the virtual room corresponding to the device's actual locations within the physical room” and “a variety of… techniques for creation of the substantially photo-realistic depictions of the room and the devices are expressly contemplated”; “For example, the substantially photo-realistic depictions may be rendered from full-motion video, rather than still photographs”, and “may comprise at least some live full-motion video of the physical room (or portion thereof) of the home or other structure, for example, captured live by one or more cameras coupled to the CCTV control system 470”; “Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures” in the corresponding physical room; “The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room”, and “In such manner, a virtual room may be continuously updated to show a substantially photo-realistic depiction of at least a portion of the corresponding physical room, such that what a user views within the virtual room will minor, or at least resemble, their experience within the corresponding physical room at a given time”, thus, remotely controlling the apparatuses associated with the controls provided in the interface by this; “The example virtual room-based user interface 600… provides a virtual room for controlling devices within a corresponding physical room”; For example, as shown in Fig. 7, “a user may select, e.g., touch or click on, the substantially photo-realistic visual depiction of a lamp 640 and a chandelier 662” and “In response thereto, the programmable multimedia controller 400 may send control commands to one or more electronic lighting controllers 490 to cause such controllers to activate relays wired inline with the electrical feed to the lamp 640 and the chandelier 662”).;
a controller in communication with the user interface, the controller being configured to dynamically and operatively associate the user interface to one of the apparatuses of the selected group of apparatuses, the connection allowing the user interface to operatively and manually control the apparatus associated to the control (para[0015]-para[0017];  para[0035]; para[0040]-para[0041]; para[0046]-para[0047]; para[0053]-para[0059]; para[0064]-para[0066]; para[0071]-para[0076]; para[0085]-para[0089]; see Figs. 4-11; “Fig. 4 is a block diagram of an example programmable multimedia controller 400 interconnected to a number of devices”; “Fig. 5 is a schematic block diagram of an example hardware architecture 500 of the example programmable multimedia controller 400”; “A microcontroller 510 manages the general operation of the controller 400”;  “Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room”; “The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room”; “programmable multimedia controller 400 may receive user-input via one or more control units 450, for example, wall-mounted control units, table-top control units, hand-held portable control units, and the like, that include a display screen”; e.g., “the novel virtual room-based user interface is displayed on the screen of a control unit 450, mobile device 460, front panel display 465 or other device that has a touch screen, and the user makes selections therein by touching selected portions of the interface with their finger, a stylus, or similar implement”; see in Fig. 6  an example of the virtual room-based user interface 600 displaying controls corresponding to each of the apparatuses of the group of apparatuses in the physical room and represented in the virtual room, which is clearly provided by associating a control to each of the apparatuses of the group of apparatuses; “The example virtual room-based user interface 600 may include a main portion 610 that provides a virtual room for controlling devices within a corresponding physical room”; “The example virtual room-based user interface 600 may further include a menu portion 620, configured to display selectable menu tabs corresponding to different types of functionality, and a function specific portion 630, configured to display options specific to a selected menu tab”; moreover, “different virtual rooms may be selected for display in the main portion 610 of the screen”, and “In response to selection,… of a different room, the main portion 610 of the virtual room-based user interface may be updated to display the corresponding different virtual room”, in this way, control is dynamically and operatively associated to each of the apparatuses of the group of apparatuses, according to corresponding rooms, to allow users to operatively and manually control associated apparatus).
However, Madonna does not appear to expressly disclose remotely controlling a plurality of apparatuses of a production line, and selecting a group of  apparatuses of the production line, each of the apparatuses of the group being operatively related to another of the apparatuses of the group.
Schmirler discloses remotely controlling a plurality of apparatuses of a production line, and selecting a group of  apparatuses of the production line, each of the apparatuses of the group being operatively related to another of the apparatuses of the group (Abstract; para[0044]-para[0047]; para[0049]-para[0054]; para[0056]-para[0057]; para[0073]; para[0098]; para[0103]; para[0115]; para[0144]; see Figs. 1-3, 5, 8-12 and 16; “one or more embodiments of the present disclosure provide a system that generates and delivers augmented reality (AR) or virtual reality (VR) presentations (referred to collectively herein as “VR/AR presentations”) to a user via a wearable computer or other client device”; “VR/AR presentations generated by the system can comprise three-dimensional (3D) holographic views of a plant facility or a location within a plant facility (e.g., a work area, a production line, etc.)”; see e.g. in Fig. 5, “One or more plant models 524 stored on the presentation system 302 can define three-dimensional views of areas within an industrial facility (e.g., production lines or work areas), and presentation system 302 can generate three-dimensional virtual or augmented reality presentations of the areas—including machines, control cabinets, conveyors, industrial devices, etc.—based on the plant models 524”; “rendering component 308 can be configured to display a minimal amount of information about the cabinet 1102 (or other machine or industrial device)…, and display additional information about the cabinet in response to a user gesture or verbal command indicating a request for more detailed data”; “Basic information may include, for example, a name of the machine or production line associated with the cabinet 1102, a current operating mode of the machine or line, production statistics such as a current product count or accumulated downtime duration, current or historical fault information, or other such data”; “asset information icons 810 can be selected using similar gesture… used to select operator information icons 804” which “can cause rendering component 308 to render an information window on or near the asset corresponding to the icon 810”; “In the case of control cabinets, rendered information can include, but is not limited to, a name of the cabinet, a machine or industrial process controlled by the control cabinet, identification of devices mounted within the cabinet (e.g., industrial controllers, I/O modules, motor drives, contactors, etc.), statuses of devices mounted within the cabinet, or other such information”; “In the case of machines, information that can be rendered in response to selection of asset information icon 810b can include, but is not limited to, a current operating mode of the machine (e.g. automatic, manual, semi-manual, etc.), a fault status for the machine, an operating speed or production rate, a total number of logged work hours (or work hours since a most recent maintenance activity), a date on which maintenance was most recently performed on the machine, information regarding maintenance actions performed on the machine, or other such information”; e.g. “the user can perform a gesture… recognizable by the wearable appliance 206 indicating that the user has selected the industrial controller 1204 (or its associated machine) as a target for a control instruction”; “commands can include, for example, machine start/stop commands, switch setting adjustments, setpoint adjustments, alarm reset commands”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Madonna’s invention, with the teachings in Schmirler’s invention, to have remotely controlling a plurality of apparatuses of a production line, each of the apparatuses of the group being operatively related to another of the apparatuses of the group, for the advantage of more efficiently reducing delay in correction of issues in a plant facility (e.g., a work area, a production line, etc.), which would otherwise result in lost revenue and scheduling problems (para[0049]-para[0050]).

Regarding claim 14, as best understood, Madonna and Schmirler disclose all the claim limitations as applied above (see claim 13). In addition, Madonna discloses at least one sensor configured to capture a video feed of the group of apparatuses, the sensor being in communication with the controller (para[0015]-para[0017]; para[0055]; para[0057]; para[0088]; “one or more cameras coupled to the CCTV control system 470” in Fig. 4; “the substantially photo-realistic depictions may be rendered from full-motion video, rather than still photographs”, and “may comprise at least some live full-motion video of the physical room (or portion thereof) of the home or other structure, for example, captured live by one or more cameras coupled to the CCTV control system 470” for display in the screen of the virtual room-based user interface).

Regarding claim 15, as best understood, Madonna and Schmirler disclose all the claim limitations as applied above (see claim 14). In addition, Madonna discloses the controller being further configured to add one or more graphical overlays to the captured video feed (para[0015]-para[0017]; para[0055]; para[0057]; para[0064]; para[0088]; see e.g. in Figs. 6-8A and 9-10 portion 620 including graphical overlay including “selectable menu tabs corresponding to different types of functionality” corresponding to the apparatuses).

Regarding claim 16, as best understood, Madonna and Schmirler disclose all the claim limitations as applied above (see claim 15). In addition, Madonna discloses the user interface further comprising a display configured to display the video feed with added graphical overlays (para[0015]-para[0017]; para[0055]; para[0046]; para[0057]; para[0088]; “the novel virtual room-based user interface is displayed on the screen of a control unit 450, mobile device 460, front panel display 465 or other device that has a touch screen”; “a variety of… techniques for creation of the substantially photo-realistic depictions of the room and the devices are expressly contemplated”; “For example, the substantially photo-realistic depictions may be rendered from full-motion video, rather than still photographs”, and “may comprise at least some live full-motion video of the physical room (or portion thereof) of the home or other structure, for example, captured live by one or more cameras coupled to the CCTV control system 470” for display in the screen of the virtual room-based user interface; see e.g. in Figs. 6-8A and 9-10 photo-realistic depictions of physical rooms and its apparatuses (video feed), with portion 620 including graphical overlay including “selectable menu tabs corresponding to different types of functionality” corresponding to the apparatuses).

Regarding claim 17, as best understood, Madonna and Schmirler disclose all the claim limitations as applied above (see claim 16). In addition, Madonna discloses the user interface comprising a plurality of displays, each display displaying a video feed of [[a]]  the selected group of apparatuses (see Figs. 4, 8A and 8B; para[0044]-para[0045]; para[0053]; para[0066]; para[0075]; “the rendered virtual room is displayed on the display screen of a control unit 450, a mobile device 460, the front panel display 465 of the programmable multimedia controller 400, a television 440 or, alternatively, on another device”; “FIG. 8A is a diagram of an example virtual room-based user interface 800 in which portions of two virtual rooms 810, 810 corresponding to different physical rooms are shown”; “FIG. 8B is a diagram of an alternative example virtual room-based user interface 830 in which portions of two virtual rooms 835, 840 corresponding to the same physical room are shown”; in both cases each display displaying a video feed of a selected group of apparatuses corresponding to each of the two different selected rooms).

Regarding claim 18, as best understood, Madonna and Schmirler disclose all the claim limitations as applied above (see claim 13). In addition, Madonna discloses the user interface comprising a plurality of controls, each of the controls being associable to one of the apparatuses of the selected group (para[0015]-para[0017];  para[0040]-para[0041]; para[0046]; para[0053]; para[0054]-para[0059]; para[0064]-para[0066]; para[0071]-para[0076]; para[0085]-para[0089]; see Figs. 6-11; “Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room”; “The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room”; “programmable multimedia controller 400 may receive user-input via one or more control units 450, for example, wall-mounted control units, table-top control units, hand-held portable control units, and the like, that include a display screen”; e.g., “the novel virtual room-based user interface is displayed on the screen of a control unit 450, mobile device 460, front panel display 465 or other device that has a touch screen, and the user makes selections therein by touching selected portions of the interface with their finger, a stylus, or similar implement”; see in Fig. 6  an example of the virtual room-based user interface 600 displaying controls corresponding to each of the apparatuses of the group of apparatuses in the physical room and represented in the virtual room, which is clearly provided by associating a control to each of the apparatuses of the group of apparatuses; “The example virtual room-based user interface 600 may include a main portion 610 that provides a virtual room for controlling devices within a corresponding physical room”; “The example virtual room-based user interface 600 may further include a menu portion 620, configured to display selectable menu tabs corresponding to different types of functionality, and a function specific portion 630, configured to display options specific to a selected menu tab”; moreover, “different virtual rooms may be selected for display in the main portion 610 of the screen”, and “In response to selection,… of a different room, the main portion 610 of the virtual room-based user interface may be updated to display the corresponding different virtual room”, in this way, each control is dynamically and operatively associated to each of the apparatuses of the group of apparatuses, according to corresponding rooms).

Regarding claim 19, as best understood, Madonna and Schmirler disclose all the claim limitations as applied above (see claim 18). In addition, Schmirler discloses controls being joysticks (Abstract; see Figs. 1-3 and 23; para[0197]; para[0202]; “Input devices 2336 include, but are not limited to, a… joystick”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Madonna’s invention, with the teachings in Schmirler’s invention, to have the controls being joysticks, for the advantage of using a known type of device with which navigation in an interface is simple and easy.

Regarding claim 20, as best understood, Madonna and Schmirler disclose all the claim limitations as applied above (see claim 18). In addition, Madonna discloses the user interface further comprising a display configured to display the association between the apparatuses and the controls (para[0015]-para[0017]; para[0040]-para[0044]; para[0046]; para[0055]; para[0057]; para[0088]; see Figs. 4 and 6; “programmable multimedia controller 400 may receive user-input via one or more control units 450, for example, wall-mounted control units, table-top control units, hand-held portable control units, and the like, that include a display screen”; “the novel virtual room-based user interface is displayed on the screen of a control unit 450, mobile device 460, front panel display 465 or other device that has a touch screen, and the user makes selections therein by touching selected portions of the interface with their finger, a stylus, or similar implement”; see in Fig. 6  an example virtual room-based user interface 600 displaying the association between the apparatuses and the controls).

Regarding claim 21, as best understood, Madonna and Schmirler disclose all the claim limitations as applied above (see claim 18). In addition, Madonna discloses the controller being a human-machine interface (see 400 in Fig. 4; see also Figs. 5-6; para[0015]-para[0017]; para[0035]; para[0040]; para[0046]-para[0047]; para[0053]; para[0057]; “programmable multimedia controller that supports a novel virtual room-based user interface”; “The term "programmable multimedia controller" should be interpreted broadly as a device capable of controlling, switching data between, and/or otherwise interoperating with a variety of electrical and electronic devices”; “FIG. 6 is a diagram of an example virtual room-based user interface 600”).

Regarding claim 22, as best understood, Madonna and Schmirler disclose all the claim limitations as applied above (see claim  1). In addition, Schmirler discloses the step to remotely and manually operating one of the apparatuses further comprising conveying one or more articles (para[0056];  para[0073]; para[0085]; para[0088]; para[0116]; para[0136]; para[0148]; see e.g. conveyor 812 in Fig. 8; “a plant model for a given industrial area (e.g., a production area, a workcell, an assembly line, etc.) can define graphical representations of the industrial assets—including machines, conveyors, control cabinets, and/or industrial devices—located within that area”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Madonna’s invention, with the teachings in Schmirler’s invention, to have the step to remotely and manually operating one of the apparatuses further comprising conveying one or more articles, as this is an exemplary and typical industrial task, for which efficient monitoring and control provides the advantage of reducing delay in correction of maintenance issues, which result in lost revenue and scheduling problems (see para[0049]-para[0050] and para[0085] of Schmirler; see also para[0086] of Madonna).
Even though the combination of Madonna and Schmirler does not appear to expressly disclose the one or more articles being bundles of wood, this would have been an obvious matter of design choice/requirement to one of ordinary skill in the art before the effective filing date of the claimed invention, since applicant has not disclosed that the one or more articles being specifically bundles of wood solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the one or more articles being any article being conveyed (see para[0029] and para[0032] of the Specification), as it is done in the combination of Madonna and Schmirler.

Response to Arguments

Applicant's arguments filed on 6/30/2022 have been fully considered but they are not persuasive.  

Regarding claim 1 (and similar claim 13), the Applicant argues on pages 7-8 of the remarks that “Madonna does not however disclose a “computer- implemented method to remotely operate one or more apparatuses of a production line” or “selecting a group of apparatuses of the production line, each of the apparatuses of the group being operatively related to another of the apparatuses of the group””. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Newly added limitations to claims 1 and 13 have now been treated on the merits. As shown above, the rejection has been modified in the same fashion as the amended claims, and is now based on a combination of references.

In addition, the Applicant argues on page 9 of the remarks that “Schmirler does not disclose or suggest remotely operating one or more apparatuses of a production line and selecting a group of apparatuses of the production line, each of the apparatuses of the group being operatively related to another of the apparatuses of the group as recited in amended claim 1 and 13”. The Examiner respectfully disagrees. As shown in the above rejection, Schmirler discloses remotely operating one or more apparatuses of a production line, and selecting a group of  apparatuses of the production line, each of the apparatuses of the group being operatively related to another of the apparatuses of the group (Abstract; para[0044]-para[0047]; para[0049]-para[0054]; para[0056]-para[0057]; para[0073]; para[0098]; para[0103]; para[0115]; para[0144]; see Figs. 1-3, 5, 8-12 and 16; “one or more embodiments of the present disclosure provide a system that generates and delivers augmented reality (AR) or virtual reality (VR) presentations (referred to collectively herein as “VR/AR presentations”) to a user via a wearable computer or other client device”; “VR/AR presentations generated by the system can comprise three-dimensional (3D) holographic views of a plant facility or a location within a plant facility (e.g., a work area, a production line, etc.)”; see e.g. in Fig. 5, “One or more plant models 524 stored on the presentation system 302 can define three-dimensional views of areas within an industrial facility (e.g., production lines or work areas), and presentation system 302 can generate three-dimensional virtual or augmented reality presentations of the areas—including machines, control cabinets, conveyors, industrial devices, etc.—based on the plant models 524”; “rendering component 308 can be configured to display a minimal amount of information about the cabinet 1102 (or other machine or industrial device)…, and display additional information about the cabinet in response to a user gesture or verbal command indicating a request for more detailed data”; “Basic information may include, for example, a name of the machine or production line associated with the cabinet 1102, a current operating mode of the machine or line, production statistics such as a current product count or accumulated downtime duration, current or historical fault information, or other such data”; “asset information icons 810 can be selected using similar gesture… used to select operator information icons 804” which “can cause rendering component 308 to render an information window on or near the asset corresponding to the icon 810”; “In the case of control cabinets, rendered information can include, but is not limited to, a name of the cabinet, a machine or industrial process controlled by the control cabinet, identification of devices mounted within the cabinet (e.g., industrial controllers, I/O modules, motor drives, contactors, etc.), statuses of devices mounted within the cabinet, or other such information”; “In the case of machines, information that can be rendered in response to selection of asset information icon 810b can include, but is not limited to, a current operating mode of the machine (e.g. automatic, manual, semi-manual, etc.), a fault status for the machine, an operating speed or production rate, a total number of logged work hours (or work hours since a most recent maintenance activity), a date on which maintenance was most recently performed on the machine, information regarding maintenance actions performed on the machine, or other such information”; e.g. “the user can perform a gesture… recognizable by the wearable appliance 206 indicating that the user has selected the industrial controller 1204 (or its associated machine) as a target for a control instruction”; “commands can include, for example, machine start/stop commands, switch setting adjustments, setpoint adjustments, alarm reset commands”).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   

		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623